Citation Nr: 0108110	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-05 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
eye disability.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an increased rating or diabetes mellitus, 
currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased rating for diverticulosis, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to a compensable rating for internal 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
January 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the September 1999 rating decision.  The 
issues of entitlement to service connection for hypertension 
and for increased ratings for diabetes mellitus and for 
diverticulosis are the topics of the remand that follows this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's original claim for service connection for 
an eye condition was denied in a November 1987 rating 
decision, and the veteran was advised of that determination 
by correspondence dated in December 1987.  

3.  The veteran did not file a timely appeal with respect to 
the denial of service connection for an eye condition.  

4.  The veteran attempted to reopen his claim for service 
connection for an eye condition in June 1999. 

5.  The evidence added to the record since the November 1987 
rating decision, consisting of reports of VA records showing 
diabetic retinopathy; is new and so significant that it must 
be viewed in context of all the evidence in order to fairly 
decide the merits of the claim.  

6.  Internal hemorrhoids are currently productive of 
occasional flare ups, without evidence of more than mild or 
moderate disability.  

7.  There is no evidence of large, thrombotic irreducible 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for an eye condition.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7104, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.104, 3.156(a), 3.303 (2000).  

2.  The criteria for a compensable evaluation for internal 
hemorrhoids have been not been satisfied.  38 U.S.C.A. 
§§ 1155, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.114, Code 7336 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Entitlement to service connection for an eye condition was 
denied in a November 1987 rating decision.  The evidence of 
record at that time included a report of the April 1987 VA 
examination showing normal visual acuity at a distance, 
presbyopia and need for bifocals for near vision.  The 
examiner noted that there was no sign of diabetic retinopathy 
or any other diabetic changes in the eye.  The claim for 
service connection was denied due to the finding that the 
veteran had a congenital or development abnormality rather 
than disability due to injury or disease.  
38 C.F.R. § 3.303(c).  The veteran was notified of the denial 
of that benefit by a letter dated in December 1987.  The 
veteran did not initiate a timely appeal.  Consequently, the 
December 1987 was final.  38 U.S.C.A. § 7105.  

The veteran attempted to reopen his claim for service 
connection in June 1999.  The initial question before the 
Board is the limited question of whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim.  To reopen a finally denied claim, a veteran 
must submit new and material evidence.  38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. § 3.104.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 
citing Evans v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit Court in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), held that 38 C.F.R. §  3.156(a) merely 
requires that the newly submitted evidence "be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  The Federal Circuit Court 
stressed that, under the regulation, new evidence that was 
unlikely to convince the Board to alter its previous decision 
could be material if that evidence "merely contribute[d] to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability".  See Hodge v. 
West, supra.  "Any interpretive doubt must be resolved in 
the veteran's favor."  Hodge v. West, 155 F.3d. at 1361.  

In this case, the RO, in essence, did reopen the veteran's 
claim for service connection, as it reviewed the merits of 
the claim.  Regardless of the determination reached by the 
RO, the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  Judicial interpretation of the law 
has construed 38 U.S.C.A. §§ 5108 and 7104 to require the 
Board itself to determine whether new and material evidence 
has been presented before it can reopen a claim and 
readjudicate and issues going to the merits of the claim.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) 
provides that the Board has the authority to determine on a 
de novo basis whether a claim has been properly reopened.  
The Board agrees with RO that the claim should not be 
reopened.  

In the instant case, evidence received into the record since 
the 1987 rating decision includes the report of 
hospitalization in August 1988 that shows a diagnosis of 
diabetic retinopathy.  This evidence is new inasmuch as it 
was not previously of record.  In addition, the new evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
Finally, the new evidence by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  As noted above, service connection is currently in 
effect for diabetes mellitus.  In view of the foregoing, I 
conclude that new and material evidence has been received to 
reopen the claim of entitlement to service connection for an 
eye condition.  

Increased Rating-Internal hemorrhoids.  

Initially, the Board notes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  This new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claims 
before the Board.  Accordingly, the Board must assess whether 
the development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.  

I am satisfied that all appropriate development has been 
accomplished.  All relevant facts have been properly 
developed.  The recent examination provides sufficient 
information to rate the disability in accordance with the 
applicable rating code.  The statement of the case advised 
the veteran of the pertinent law and regulations as well as 
the bases for a grant of the next higher evaluation for his 
service-connected internal hemorrhoids.  Likewise, the 
veteran has not identified additional relevant evidence that 
has not already been sought and associated with the claims 
file.  Accordingly, the Board finds that the notification and 
duty-to-assist provisions mandated by the VCAA of 2000 have 
been satisfied in this case.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for internal hemorrhoids in a November 1987 rating decision.  
A noncompensable rating for internal hemorrhoids under the 
provisions of 38 C.F.R. § 4.114, Code 7336.  

The veteran reports having gastric discomfort and bleeding as 
a result of his hemorrhoids.  He is advised that a 
noncompensable rating is warranted for hemorrhoids that are 
mild or moderate in degree.  The next higher evaluation of 10 
percent requires large thrombotic, irreducible with excessive 
redundant tissue, evidencing frequent recurrences.  
38 C.F.R. § 4.114, Code 7336.  

The veteran has reported having hemorrhoids that flare up 
occasionally and are treated with suppositories.  However, 
there is no indication that the internal hemorrhoids are more 
than mild or moderate in degree.  The veteran has not alleged 
and there is no indication from the record that the 
hemorrhoids recur frequently or are large, thrombotic or 
irreducible.  In view of the foregoing, the preponderance of 
the evidence is against a compensable evaluation for internal 
hemorrhoids.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The occasional 
flare-ups that the veteran reports are not indicative of 
exceptional disability picture required for an extraschedular 
rating.  The veteran has not required hospitalization or 
extensive treatment that would result in a disruption of his 
work schedule.  Likewise, the symptoms described are not 
indicative of marked interference with the veteran's 
employment.  In view of the foregoing, consideration of an 
extraschedular rating for the veteran's internal hemorrhoids 
is not warranted at this time.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a eye 
disability.  The appeal is allowed.  

Entitlement to an increased (compensable) rating for internal 
hemorrhoids is denied.  


REMAND

Correspondence received into the record in March 2000 shows 
that the veteran was seen at the diabetes clinic in January 
2000 at which time his dose of insulin was increased due to 
increased disability.  The most recent records on file are 
dated in July 1999.  Additional reports of evaluation and 
treatment are necessary in order to properly evaluated the 
severity of the veteran's diabetes.  

With respect to the veteran's service-connected 
gastrointestinal disorder, I note that the veteran is rated 
for diverticulosis with history of diverticulitis and 
gastritis with esophagitis, dysphagia and a history or 
achalasia.  He has been rated solely on the basis of his 
lower bowel under the provisions of 38 C.F.R. § 4.114, Code 
7327-7319.  The veteran has argued that he should be rated 
separately for esophagitis and dysphagia.  I agree.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1994).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  Consequently, a 
remand is necessary in order to provide the RO the 
opportunity to consider the propriety of separate ratings for 
bowel, stomach and esophageal conditions.  

Finally, with respect to the claim for service connection for 
hypertension as well as the reopened claim for service 
connection for a left eye disability, the veteran is advised 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take all appropriate 
action to obtain reports of outpatient 
evaluation and treatment compiled from 
July 1999 through the present.  All 
evidence obtained should be associated 
with the veteran's claims folder.  

2.  The RO should consider the propriety 
of separate disability ratings for the 
service connected bowel, stomach and 
esophageal conditions.  A supplemental 
statement (SSOC) of the case should be 
issued in order to provide an explanation 
of the factual and legal bases for the 
decision reached.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a SSOC.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




 


